46 U.S. 295 (____)
5 How. 295
JAMES INNERARITY, PLAINTIFF IN ERROR,
v.
THOMAS BYRNE.
Supreme Court of United States.

Mr. Bagby moved to dismiss the writ of error.
Mr. Justice McLEAN delivered the opinion of the court, saying, that the citation was not necessarily a part of the record, it forming no part of the proceedings of the court below. The presumption is, that one was issued when the writ of error was allowed, and it may be proved aliunde.
Motion overruled, and case continued to next term.